 



Exhibit 10.35
First Amendment of
Portola Packaging, Inc.
2002 Stock Option Plan
     WHEREAS, the Portola Packaging, Inc. 2002 Stock Option Plan was adopted by
the Board of Directors on December 15, 2001 and approved by the Stockholders on
January 30, 2002; and
     WHEREAS, the Board of Directors has determined that it is in the best
interest of the Company to amend the Plan;
     NOW THEREFORE, BE IT RESOLVED that the Board of Directors hereby adopts the
following amendment of the Plan subject to Stockholder approval.

  1.   The Plan name is changed to “2002 Stock Benefit Plan”.     2.   In
paragraph 1 the second to last sentence is replaced with “Benefits granted
pursuant to the Plan, at the discretion of the Company’s Board of Directors (the
“Board”), may be (1) incentive stock options within the meaning of Section 422
of the Internal Revenue Code (2) options that do not so qualify as incentive
stock options and which are referenced herein as non-statutory stock options, or
(3) Restricted Stock.”     3.   In paragraph 2 “In the event that any
outstanding Restricted Stock does not vest for any reason or” is added to the
beginning of the third sentence.     4.   A new paragraph 3.9 is added to read
as follows:         “To grant Restricted Stock to such persons providing
services to the Company as the Board shall determine and upon such terms and
conditions as the Board shall determine from time-to-time. The Board shall also
have the same authority and power with regard to the Restricted Stock as it has
with regard to options as set forth in the Plan.”     5.   A new paragraph 5.9
is added to the Plan to read as follows:         “5.9 Restricted Stock        
Restricted Stock shall be subject to such terms and conditions as the Board
determines to be appropriate, including without limitation, restrictions on the
sale or other disposition of such shares. Except as hereinafter provided, or
unless the Board determines otherwise either at the time of the grant of
Restricted Stock or at any time thereafter), shares granted as Restricted Stock
pursuant to the Plan shall not be sold, transferred, assigned or otherwise
disposed of by the grantee until such shares are vested. In the event of
termination of employment (including, but not limited to, retirement of the
grantee) for any reason prior to the vesting of the Restricted Stock,



--------------------------------------------------------------------------------



 



      the shares not vested at the time a grantee’s employment ends shall revert
back to the Company and again be available for grant under the Plan. Unless the
Board determines otherwise, Restricted Stock shall vest ratably over the two
year period after the date of grant provided the grantee remains an employee of
the Company. If a grantee’s employment is terminated on account of death or
permanent disability of the grantee or upon such other conditions as the Board
may approve, the Board may, in its sole discretion vest any remaining unvested
Restricted Stock of such grantee.       All restrictions and vesting applicable
to any Restricted Stock shall also apply to any             shares resulting
from a stock dividend, stock split, or other distribution of shares of the
Company relating to the Restricted Stock. All unvested Restricted Stock shall
immediately become fully vested upon the consummation of a “change in control”
or similar event or any other event so determined by the Board.     6.   In all
other paragraphs of the Plan, wherever the Plan uses the term “options” or
“optionee” such terms shall include “restricted stock” and “restricted stock
grantee”, respectively, to the extent that it is appropriate in accordance with
the context of the Plan provisions.